Title: From John Adams to United States Congress, 13 December 1797
From: Adams, John
To: United States Congress



Gentlemen of the Senate and Gentlemen of the House of Representatives,
United States December 13th 1797.

I lay before you the Copy of a letter from the Judges of the Supreme Court of the United States, representing the inconvenience arising from altering the time of holding the Circuit Court for the State of Delaware, from April to June; and desiring that the existing law may be altered, by restoring the Spring-Session of the Circuit Court in Delaware to the 27th of April.

John Adams